Citation Nr: 9921789	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for payment of VA disability and pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The appellant had active service from November 1950 to May 
1952.  In a September 1954 administrative decision, the 
Atlanta, Georgia, Regional Office (RO) determined that the 
appellant had received an undesirable discharge from his 
period of active service between November 1950 and May 1952 
based upon his May 1952 criminal conviction for burglary in a 
civilian court.  The RO concluded that the character of the 
appellant's discharge constituted a bar to his receipt of VA 
benefits.  

This matter came before the Board on appeal from a June 1993 
RO decision which determined that the appellant's undesirable 
discharge from active service barred payment of VA benefits.  
The appellant has been represented throughout this appeal by 
the Disabled American Veterans.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  The appellant received an undesirable discharge from his 
period of active service.  

3.  The appellant is not a veteran.  


CONCLUSION OF LAW

Basic eligibility for payment of VA disability and pension 
benefits has not been established.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 1999); 38 C.F.R.§ 3.12(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A "veteran" is any "person who served in the active military, 
naval, or air service 


and who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2) (West 1991 & 
Supp. 1999).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
C.F.R.§ 3.12(a) (1998).  Thus, a claimant must establish as a 
threshold matter that he was discharged under conditions 
other than dishonorable.  Cropper v. Brown, 6 Vet. App. 450, 
452 (1994).  

The appellant's May 1952 Report of Separation from the Armed 
Forces of the United States (DD Form 214) indicates he was 
discharged from the Army based upon a conviction in a 
civilian court.  A July 1954 written statement from the 
Office of the Adjutant General of the Army relates that the 
appellant was tried and convicted of the crime of burglary; 
sentenced to imprisonment for two to five years at a civilian 
work camp; and "was undesirably discharged."  The statement 
notes that a Board of Officers was not convened and a report 
of investigation was not made.  

In the September 1954 administrative decision, the RO 
determined that the appellant had received an undesirable 
discharge from his period of active service between November 
1950 and May 1952 based upon his May 1952 civilian criminal 
conviction for burglary.  The RO concluded that the character 
of the appellant's discharge constituted a bar to his receipt 
of VA benefits.  

In October 1992, the appellant applied for VA disability 
compensation and pension benefits.  In a November 1992 
Request Pertaining to Military Records (Standard Form 180), 
the appellant advanced that his Army discharge had been 
upgraded from undesirable to honorable.  He reported that 
although he had been issued a Form DD 215 reflecting the 
upgrade, he no longer possessed that document as it had been 
destroyed in a house fire.  

In written statements dated in December 1992, the appellant 
asserted that he was eligible for an ungraded discharge under 
laws and regulations sponsored by United States President 
Jimmy Carter.  In a February 14, 1993 written statement, the 
appellant reported that he was "at the present time trying 
to get my discharge upgraded to hon[orable]."  In a February 
22, 1993 written statement, the appellant clarified that he 
had not received an upgraded discharge and was actually 
applying for such an upgrade.  

A March 1993 written statement from the National Personnel 
Record Center states that there was no indication in the 
appellant's records that he had been granted an upgraded 
discharge.  In May 1993, the appellant indicated that he had 
been informed by the Department of the Army that his paper 
work had been lost and he had to submit new forms.  He 
clarified that he would send them in soon.  In an August 1993 
written statement, the appellant reported that he was 
expecting a reply from the Department of the Army "pretty 
soon."  In his July 1995 substantive appeal, the appellant 
acknowledged that his discharge had not been upgraded.  In an 
April 1999 written statement, the local accredited 
representative acknowledged that the "most recent and 
accurated (sic) evidence of record indicates the [appellant] 
is in receipt of an other than honorable discharge from the 
military for actions committed while serving on active 
military duty."  In his July 1999 Appellant's Brief, the 
national accredited representative advanced that the 
appellant's discharge had been upgraded to under honorable 
conditions in 1981.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The 
appellant received an undesirable discharge from the Army.  
He has acknowledged on appeal that his discharge has not been 
upgraded.  Accordingly, the Board concludes that the 
appellant is barred from receipt of VA disability 
compensation and pension benefits by the character of his 
discharge.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 1999); 38 
C.F.R.§ 3.12(a) (1998).  See also 


Washington v. Gober, 10 Vet. App. 391 (1997).  


ORDER

Basic eligibility for payment of VA disability and pension 
benefits is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

